            Case 1:18-cv-04921-PGG-KHP Document 113 Filed 04/04/19 Page 1 of 2


                                                                                                                      Peter T. Shapiro
                                                                                                            77 Water Street, Suite 2100
                                                                                                            New York, New York 10005
                                                                                                      Peter.Shapiro@lewisbrisbois.com
                                                                                                                  Direct: 212.232.1322




    April 4, 2019



   Via ECF
   Honorable Katherine H. Parker
   United States Magistrate Judge
   United States Courthouse
   500 Pearl Street
   New York, New York 10005

                Re:       Sparrow Fund Management LP v. MiMedx Group, Inc. et ano.
                          18 Civ. 04921 (PGG)(KHP)

   Dear Judge Parker:

           I am new counsel for defendant MiMedx Group, Inc. (“MiMedx”) in this matter. I submit this
   letter motion concerning a discovery dispute as to which we seek the Court’s assistance. I met and
   conferred by phone with Adam Heder, about this today and we were unable to resolve the dispute
   without judicial intervention.

            On March 1, 2019, the Court set a discovery schedule, and I understand permitted
   discovery only as to Plaintiff’s claims for relief which had not been recommended for dismissal by
   Your Honor’s Report and Recommendation (DE 108). Subsequently, Plaintiff served my client with
   interrogatories and a document request, and also served a flurry of non-party subpoenas including
   subpoenas to law firms which have acted for MiMedx. We had not yet issued any discovery
   demands. Before we were able to do so, on March 31, 2019, Judge Gardephe issued his decision
   dismissing the entire Complaint with leave to move to replead (DE 112). Under the circumstances,
   this action is effectively dismissed with the possibility that it will be restored if Plaintiff’s anticipated
   motion for leave to replead is granted. MiMedx submits that, with no certainty that there is a case
   at all, and no operative pleading, it is impossible to proceed with discovery. We cannot determine
   what claims are being asserted or determine with certainty what documents or information would
   be relevant. It would be an undue burden to require MiMedx to proceed with the expense of
   discovery in what is now at best a hypothetical case.

           Accordingly, we request that the Court enter an order directing that no discovery shall
   proceed unless and until the Court grants Plaintiff’s anticipated motion for leave to amend. In that
   regard, we request that the Court direct Plaintiff’s counsel to notify the non-parties upon whom
   subpoenas have been served that the subpoenas are withdrawn without prejudice. We request
   further that all of the discovery deadlines set forth in DE 108 be cancelled.



ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND        •       MASSACHUSETTS    •   MISSOURI   •   NEVADA   •   NEW JERSEY       •   NEW MEXICO    •   NEW YORK
NORTH CAROLINA        •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND     •   TEXAS    •   WASHINGTON    •   WEST VIRGINIA
   4819-2931-9826.1
        Case 1:18-cv-04921-PGG-KHP Document 113 Filed 04/04/19 Page 2 of 2

Honorable Katherine H. Parker
April 4, 2019
Page 2


       As stated above, Plaintiff’s counsel takes the position that discovery should proceed and
therefore they did not consent to my proposal.

         We are available at the Court’s convenience for a conference to discuss this matter.

         Thank you for your attention to this matter.

                                                 Respectfully,

                                                 Peter T. Shapiro
                                                 Peter T. Shapiro of
                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP

cc:      All counsel of record (via ECF)




                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                           www.lewisbrisbois.com


4819-2931-9826.1
